Citation Nr: 1206625	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-42 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of February and June 2009 by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  The February 2009 rating decision granted service connection for PTSD with an initial 30 percent rating, effective in November 2005; and, the June 2009 rating decision denied a TDIU.  The Veteran perfected separate appeals of the initial rating of his PTSD and the denial of a TDIU.  In light of the fact that the Veteran contested the initial evaluation of his PTSD, the Board has styled the issue of the case as reflected.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A February 2006 rating decision, in pertinent part, denied entitlement to service connection for shortness of breath due to claimed asbestos exposure; a blood disorder; degenerative joint disease of both shoulders; acid reflux; and, obstructive sleep apnea.  The Veteran appealed those determinations, and a statement of the case (SOC) was issued in February 2009.  The Veteran did not submit a substantive appeal in response to the SOC.  See 38 C.F.R. § 20.302(b)(1) (2011).  The Veteran specifically referenced the February 2009 SOC while discussing his PTSD appeal in a July 2009 letter.  Therefore, there is no issue as to whether he received the SOC.  In light of these factors, the issues of entitlement to service connection for shortness of breath due to claimed asbestos exposure; a blood disorder; degenerative joint disease of both shoulders; acid reflux; and, obstructive sleep apnea, are not before the Board and will not be addressed in the decision below.  38 C.F.R. §§ 19.32, 20.200 (2011).


FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's PTSD has manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  To the extent that it has resulted in reduced reliability and productivity, it has not been due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.

2.  The Veteran is not unable to obtain and maintain substantially gainful employment due solely to his service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation higher than 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The requirements for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for the Veteran's PTSD, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements for the PTSD claim would serve no useful purpose.

Prior to issuance of the June 2009 rating decision that denied the claim for entitlement to a TDIU, VA notified the Veteran in November 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the November 2008 letter was time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  There is no assertion by the Veteran or his representative that VA failed to assist him with his claim.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Increased Initial Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fendersont, 12 Vet. App. 119, however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Analysis

According to the applicable rating criteria, a 30 percent rating will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9411. 

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran was not diagnosed with PTSD until the January 2009 VA examination, which was conducted after his appeal of the initial denial of his claim in a February 2006 rating decision.  VA received the Veteran's claim for benefits in November 2005; hence, his initial rating period began as that month.  See 38 C.F.R. § 3.400(a).

The Board finds the pertinent medical records show the Veteran's acquired mental disorder symptoms more nearly approximated the assigned 30 percent rating.  38 C.F.R. § 4.7.  A January 2005 VA mental health outpatient entry notes the Veteran's primary concerns were his physical health issues, and that his job had transferred him to Georgia where he did not know many people and did not feel welcomed by his fellow workers.  The Veteran reported he had worked in printing for the prior 33 years.  He reported some difficulty sleeping, mild anxiety, and moderate depression, related to his stress at work and the insecurity of his position.  The Veteran reported further that he was being treated for losing blood, and that he required periodic transfusions.  The examiner noted the Veteran was alert, cooperative, and tense.  His behavior was appropriate, he showed no problems with memory, and there was no suicide or homicide ideation.  The Veteran's wife was with him, and she reported the many problems they were experiencing with their children.  The examiner diagnosed an adjustment disorder with anxiety and depression and assigned a Global Assessment of Functioning (GAF) of 60.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  A GAF of 60 is at the top-end range of 51 to 60, and it represents moderate symptoms or moderate difficulty in work or social functioning.  A March 2005 outpatient gastrointestinal entry reflects the Veteran reported he had been laid off of his job.  In September 2005, a mental health entry noted the Veteran's symptomatology as essentially the same as in January 2005, and his GAF was again assigned as 60.  In December 2005, the Veteran reported he had not been able to find another job in Georgia; he was having frequent dreams; and his brother had died the prior April.  The Veteran reported his mood as depressed, he felt tired most of the time, and he did not have motivation to do anything.  The Veteran's diagnosis was changed to depression, and GAF was assigned as 55.

In February 2006, the Veteran reported constant and chronic bilateral shoulder pain, and he did not desire to undergo the recommended surgery.  The Veteran's psychiatrist noted the depression medication he prescribed did not address the root of the Veteran's problem, which was chronic pain.  The examiner noted the Veteran was alert, cooperative, well oriented, and that he was having difficulty with his activities of daily living.  There were no delusions or hallucinations, and the Veteran's behavior was appropriate.  The examiner diagnosed anxiety disorder and depressive disorder, both secondary to the Veteran's chronic pain, and assigned GAF as 55.

The Veteran was not diagnosed with PTSD at this juncture, but the entries accurately document the Veteran's psychiatric symptomatology.  Further, the rating criteria are the same for all acquired mental disorders.  See 38 C.F.R. § 4.130.  The evidence set forth above shows the Veteran's symptomatology to have more nearly approximated the assigned 30 percent rating.  38 C.F.R. § 4.7.  The Board finds a higher rating was not met or approximated, as the evidence shows the Veteran's symptoms did not manifest with reduced reliability and productivity.  The Veteran's primary symptoms were secondary to his nonservice-connected bilateral shoulder disorder.  In any event, the totality of his symptoms, both service- and nonservice-connected, showed no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The February 2006 entry also noted that the Veteran's PTSD screen was positive, and a follow-up was directed.  The examiner's March 2006 entry was the same as that of February 2006.  The examiner specifically noted the Veteran was able to work, though he had severe pain in both shoulders and would eventually need surgery.  Assigned GAF remained 55.

The July 2006 entry reflects the Veteran reported the prescribed Prozac 40 mg helped his mood, but he ran out of gas in the afternoon.  He again reported his shoulder problems and anemia, as well as trouble sleeping, with some nightmares.  The Veteran reported his insomnia medication helped some, but he did not take it nightly.  The mental status examination noted the Veteran was well dressed and cooperative.  His affect was tense and frustrated, and his mood was down, as there had been a lot of financial worry.  Speech was productive, and thought process was logical and coherent.  There were no delusions or hallucinations, and no panic symptoms were observed.  The examiner noted the Veteran was somatically preoccupied and concerned about elusive anemia and other health concerns.  The examiner further noted subclinical PTSD symptoms that required further screening and diagnosed an adjustment disorder with depressed mood.  A GAF was not noted.

The Board finds the July 2006 findings show the Veteran's psychiatric symptoms continued to more nearly approximate a 30 percent rating, and the Veteran's primary symptoms were found to be secondary to his physical health problems.
The recommended follow-up of the Veteran's positive PTSD screen and an assessment of his subclinical PTSD symptoms occurred in September 2006.  The entry notes the Veteran reported having experienced a huge change in his life after losing his job, as he was still not motivated, and he did not know what to do with himself.  He further reported dreams about military situations and his former work which he found upsetting.  The Veteran noted the Vietnam-related nightmares occurred two to three times a week. The Veteran reported he earned some money as a self-employed glass worker, but he was scared about his finances and his future.  The entry notes the Veteran reported he had been married to the same wife for 37 years, and their relationship was getting better secondary to the Veteran's abstinence from alcohol.  He reported he did some yard work but otherwise spent a lot of time doing nothing.  Mental status examination revealed the Veteran as awake, alert, and anxious.  His speech was pressured, and he had a tendency to change the subject.  The Veteran was appropriately dressed and groomed, he was oriented and pleasant, and his eye contact was good.  His speech was unremarkable, as it was clear, coherent, and relevant.  The Veteran's affect was anxious, restricted, and with psychomotor restlessness.  He showed signs of anxiety while relating some of his traumatic experiences.  The Veteran's mood was dysphoric and somewhat blunted and depressed but with suicide or homicide ideation, which the Veteran denied.  His thought process appeared logical and goal directed.  The Veteran showed more concern for his financial and medical difficulties and his frustration over them.  Judgment and insight appeared intact, though the examiner noted the Veteran showed limited insight into his conditions.  There were no delusions or hallucinations.

The examiner rendered an Axis I diagnosis of PTSD and assigned GAF of 50.  The Board notes the GAF 50 is at the top-end of the lower range of 41 to 50, which represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The lower GAF notwithstanding, the Board finds the Veteran's PTSD continued to more nearly approximate the assigned 30 percent rating.  38 C.F.R. § 4.7.  The examiner noted that the Veteran continued to experience emotional difficulties related to dealing with his war experiences, and that his symptoms rendered him eligible to attend the VA PTSD treatment program.  The examiner also noted that the Veteran remained medically and mentally stable, and he was able to take care of himself.  The preponderance of the evidence shows the Veteran's psychiatric symptoms of chronic sleep and mood disturbance did not impact his ability to work.  Further, the Veteran continued to enjoy a stable marriage, and there were no reports of panic attacks or finding of impaired memory or judgment, etc.  Thus, a rating higher than 30 percent was not met or more nearly approximated.

A March 2007 entry notes the Veteran reported continued sleep disturbance and restlessness.  His wife accompanied him, and the examiner noted she was clearly irritated because the Veteran's sleep was so restless, and he mumbled during the night.  The Veteran reported having had many nightmares, and he felt sleepy during the daytime with low energy.  The examiner noted the Veteran was well dressed, his affect constricted, and his mood was anergic and down.  Speech was relevant and well modulated, and thought process was logical and coherent, with no perceptual abnormalities.  There was no suicide ideation, and the Veteran's attention, concentration, and memory, were intact.  The examiner changed the Veteran's medications and scheduled another consult.

The May 2007 consult reflects the Veteran reported chief complaints of a depressed mood, intrusive thoughts, nightmares about Vietnam, and some hypervigilance.  He reported that he continued to work as a part-time self-employed windshield repairman, as he had retired from his prior job.  The Veteran denied having received any prior psychotherapy.  Mental status examination revealed the Veteran as alert and oriented to person, place, time, and purpose.  He was appropriately dressed and groomed, and his psychomotor behavior was normal.  Eye contact was fair, and the Veteran's speech was average in rate and tone.  The Veteran reported his mood as depressed, and the examiner noted the Veteran was tearful at times during the interview.  Affect was congruent, and sleep was reported as poor secondary to nightmares.  The examiner noted the Veteran's attention and concentration appeared to be within normal limits, and there was no evidence of psychosis.  Judgment and insight appeared fair, and the Veteran denied suicide or homicide ideation.  The examiner noted the Veteran's motivation for treatment was good.  The examiner diagnosed PTSD and assigned Global Assessment of Functioning 60.  The examiner noted the Veteran would likely benefit from group psychotherapy, and the Veteran was encouraged to continue his medication management.

The Board notes the Veteran's increased reports of mood and sleep disturbance and nightmares.  The findings at the May 2007 consult, however, reflect the Veteran's symptoms were not productive of significantly increased impairment in occupation and social functioning, as reflected in the assigned GAF.  The Veteran reported his relationship with his wife and three children was good.  Further, although the Veteran reported he had only a few close friends, he also reported he was active in a veteran's organization.  Thus, the Board finds the Veteran's PTSD continued to more nearly approximate the assigned 30 percent rating.  38 C.F.R. §§ 4.7, 4.130, DC 9411.

In March 2008 the Veteran reported his mood was depressed with crying spells for no reason, he was not sleeping well, and he complained of hand and shoulder pain.  He reported further he had stopped taking his psychiatric medications, as they had not helped; and, he had not attended his group therapy because it conflicted with his work.  The examiner noted the Veteran was well groomed, tense, looked sad, and became tearful at points in the interview.  The Veteran's mood continued to be anergic and down, but there was no suicide ideation or psychomotor slowing.  Speech was goal directed, and thought process was logical and coherent.  There was much somatic preoccupation.  The examiner diagnosed dysthymia and directed discontinuance of Wellbutrin and Nortryptyline and start Mirtazepine.

An October 2008 medication management entry reflects the Veteran reported he had felt more lethargic-drowsy in the morning, and he felt the Mirtazepine had made him worse.  He reported he awoke with panic during the night and he was aware of nightmares, though he could not recall the contents.  The Veteran also reported back problems, and his worry about finances and the future weighed heavily.  The examiner noted the Veteran was well dressed, and looked drowsy and slowed down and depressed.  Affect was tense, and mood had been anergic and down, and there were intermittent panic symptoms.  Speech was relevant and goal directed, and there was no suicide ideation or thought disorder.  The examiner directed discontinuance of the Mirtazepine, an increase in the Wellbutrin dosage, and that the Veteran was to continue the Alprazolm.  The October 2008 entry also notes the Veteran reported he was filing for benefits administered by the Social Security Administration due to his musculoskeletal disabilities.  The examiner did not assign a GAF.

The January 2009 VA Compensation and Pension examination report reflects the Veteran reported he had been depressed, tearful, and that he had a loss of interest in outside activities.  The report notes those symptoms had been due to the Veteran's constant back and shoulder pain which the Veteran discussed several times during the examination.  The examiner noted the Veteran digressed several times, and that it was apparent the Veteran's depression was the major mental health problem he was experiencing at the time of the examination.  Mental status examination revealed the Veteran as clean and casually dressed.  His psychomotor activity was unremarkable, his speech spontaneous, and attitude towards the examiner was cooperative and attentive.  The Veteran's affect was appropriate, his mood was depressed, and his attention was intact.  He was able to do serial sevens and able to spell a word forward and backwards.  The Veteran was oriented to time, place, and person, and his thought content and thought process were unremarkable.  His judgment and insight were intact, and there were no delusions or hallucinations.  The examiner noted that there was no inappropriate behavior, obsessive or ritualistic behavior, suicidal or homicidal thoughts, or panic attacks.  The Veteran's impulse control was good.  Memory was normal for remote, recent, and intermediate events.  

The Veteran also reported sleep difficulty.  The examiner noted, however, that the Veteran's description of his sleep symptoms did not describe an actual impairment.  The examiner noted the Veteran reported he awoke, sometimes several times, but he got about eight hours sleep a night.

In light of the objective findings on clinical examination, the examiner opined the Veteran met the criteria for a diagnosis of PTSD and included it in Axis I.  The examiner's Axis I diagnoses also included adjustment disorder with depressed mood secondary to back and shoulder pain.  In Axis V, the examiner assigned GAF 55, which the examiner noted was indicative of a moderate amount of occupational and social functioning.

Where service connection is in effect for one diagnosis involving some component of an anatomical or functional system, and there are additional diagnoses concerning pathology of that system of record, there must be evidence that permits the adjudicators to distinguish between manifestations that are service-connected and those that are not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993). When it is not possible to separate the effects of a non- service-connected condition from those of a service-connected condition, VA regulations dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).
The examiner noted that, by definition, Axis V is inclusive of all Axis I diagnoses.  This notation indicates the impact of the Veteran's nonservice-connect back and bilateral shoulder disability was factored into the assigned GAF.  The report reflects, however, that the examiner specifically delineated the impact of the Veteran's PTSD symptomatology.  The examiner noted that the Veteran's depression was the cause of most of his current mental health problems.  As set forth earlier, the examiner noted in Axis I that the depressed mood was secondary to the Veteran's back and shoulder pain.  Further, the examiner was specifically asked if the Veteran's PTSD symptoms included the symptomatology of the 70, and 100 percent, rating criteria, and the answer was, No.  The examiner opined there was no reduced reliability and productivity due to PTSD symptoms, and noted that the Veteran's symptoms were represented by the criteria for a 30 percent rating.

The examiner noted the Veteran was irritable and at times hypervigilant.  The examiner further noted that the Veteran's PTSD symptoms were mild, and they had resulted in some mild social impairment.  The examiner opined that the Veteran's symptoms were not such that they would interfere with his ability to maintain gainful employment.  The examination report notes the Veteran reported he stopped working because Social Security told him to.

The objective findings on clinical examination show the Veteran's PTSD continued to more nearly approximate the assigned 30 percent rating as of the January 2009 examination.  38 C.F.R. §§ 4.1, 4.7, 4.130, DC 9411.  A higher rating was not met or approximated, the symptoms included in the criteria for higher ratings were not found at the examination, and the overall level of disability manifested did not more nearly approximate the criteria for a higher rating.  Chronic disturbance of mood was noted, but the total findings show it does not impair the Veteran's occupational and social functioning to the extent or reduced reliability and productivity.

In a February 2009 letter submitted with the Veteran's notice of disagreement, the Veteran's representative asserted the examination did not accurately represent the extent of the Veteran's symptomatology.  He asserted that the examiner did not identify his title, did not allow the Veteran's wife to be present during the examination, stated that the examination would not take too long, and that he, the examiner would ask the questions.

First, the Board notes that the quality or adequacy of an examination is not determined by its length.  The Veteran's representative disputes the examiner's finding that the Veteran did not actually describe sleep impairment.  The Board finds this assertion of de minimus relevance, as the Veteran's outpatient records consistently note his reports of nightmares and sleep disturbance.  Further, as discussed earlier, the Board considered sleep impairment as among the symptomatology of the Veteran's PTSD.  The representative also asserts that the Veteran in fact reported he had thoughts of suicide, but the examiner did not include it in the examination report.  The Board rejects the credibility of this assertion and accepts the examination report as accurate.

The Veteran's representative is correct that the Veteran reported a suicide attempt in 1970; and, the Board notes the Veteran's outpatient records note that fact.  Further, the outpatient entries and mental consults discussed earlier in this decision all note the Veteran consistently denied suicide or homicide ideation.  The Veteran's reported 1970 suicide attempt does not lend credence to his claim that he reported suicide thoughts or ideation at the January 2009 examination.  The representative also asserts the examiner made light of the Veteran's PTSD and implies the assertion is supported by the fact the examiner opined the Veteran's depression was secondary to the Veteran's back and shoulder pain.  The Board finds no basis in the examination report to support the assertion.  The representative asserted further that the examiner who conducted the September 2006 consult determined the Veteran's PTSD symptoms and major depression were present long before the onset of the Veteran's physical ailments.  The Board finds the medical records, many of which were discussed earlier, compellingly refute the representative's assertion.

The September 2006 consult report notes no finding on that issue.  The examiner noted the Veteran's physical ailments in Axis III, and the resulting stress from them in Axis IV.  As discussed earlier, the Veteran's medical records clearly show his depression was primarily due to his loss of his job of 33 years and his inability to obtain another permanent position, all of which were not due to his mental disorder symptomatology.  Thus, the representative's assertions have no basis in fact.  The representative also accused the examiner of inaccurately labeling the Veteran as a hypochondriac and malingerer, because the examiner noted the Veteran was somatically preoccupied.

The Board notes that earlier entries related to the Veteran's mental health noted the same finding as did a psychiatrist at the Veteran's April 2009 visit.  That examiner also noted the absence of suicide ideation.  Several examiners of record assessed his PTSD symptomatology as not as severe as the Veteran asserts or desires it to be.  The representative's assertions related to the Veteran's combat experiences have been considered, as those experiences are why the Veteran was granted entitlement to service connection for PTSD.  The issue before the Board is the appropriate rating for the Veteran's PTSD symptoms.  Thus, the Board finds the January 2009 VA examination adequate for rating purposes.

The medical records for October 2009 through March 2010 note the Veteran's reported increase in his depression symptoms and his sleep disturbance.  The October 2009 entry notes the Veteran reported increased depression since he and his wife had their dog euthanized a week earlier.  The Veteran related that he felt empty, depressed, and useless; and that he did not sleep well at night.  The Veteran also reported combat-related nightmares, flashbacks, hypervigilance, and feelings of detachment.  The examiner noted the Veteran spoke at a normal rate and volume, and he denied hallucinations, delusions, or suicide or homicide ideation.  A GAF of 55 was assigned.

A February 2010 entry notes the Veteran expressed a lot of anger over how his claim for VA benefits was being handled.  The examiner noted the Veteran was clearly having difficulty dealing with his feelings, but the Veteran reported he could not participate in group counseling because of his schedule.  In April 2010 the Veteran reported sleep difficulty and that he was fatigued during the day.  He wondered if he had obstructive sleep apnea, and a sleep study was requested.  The examiner noted the Veteran's continued concerns over his health problems.  A depressed mood was noted but no unusual thought process or content.  Speech was logical and coherent, and judgment and insight were good.  A June 2010 sleep study report notes the Veteran was diagnosed with obstructive sleep apnea.

In August 2010 the Veteran reported continued anxiety, daily intrusive thoughts about Vietnam, and poor sleep.  He reported that he felt fatigued, had difficulty focusing, and the continuous positive airway pressure machine only helped him for two days.  Since then, he reported, he had not found it useful.  The Veteran also reported he had started drinking again.  The examiner noted the Veteran was casually and appropriately dressed, and he was cooperative.  The Veteran made good eye contact and had mild bilateral hand tremors.  Speech was spontaneous, and his mood reported as okay.  Affect was anxious; and thought process was logical and overly inclusive with somatic preoccupation.  The Veteran denied suicide or homicide ideation as well as visual or auditory hallucinations.  There was no gross memory deficit, and the Veteran was alert, awake, and oriented.  The examiner diagnosed chronic PTSD, depressive disorder not otherwise specified, and alcohol dependence.  No GAF was assigned.  The examiner noted the Veteran denied participation in Alcoholics Anonymous and said he would try and quit on his own.  The Veteran reported he continued to take Celexa but he had tried to take less of the Alprazolm so as not to get addicted to it.  The examiner advised the Veteran that he needed to get his breathing problems attended to for medication to help with his sleep problems.

The above entries show evidence of the chronic nature of the Veteran's PTSD, and that the primary associated symptoms are anxiety and chronic mood disturbance.  While the Board notes the Veteran's reports of increased sleep and mood disturbance, nightmares, and hypervigilance, the medical evidence does not show those symptoms to have decreased the Veteran's occupational and social functioning.  In light of these factors, the Board finds that, heading to the November 2010 VA examination, the Veteran's PTSD more nearly approximated the assigned 30 percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.130, DC 9411.  The Board finds a higher rating was not met or approximated, as the medical evidence of record does not show findings of panic attacks, difficulty understanding complex commands, memory deficits, or that the Veteran was suicidal or homicidal.  Further, as already noted, the evidence does not show the Veteran's reported symptoms to have resulted in reduced reliability and productivity due to such symptoms.

The November 2010 examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted the Veteran's significant physical illnesses continued to be his low back and shoulder disorders and obstructive sleep apnea.  The Veteran reported that the Citalopram was diminishing in effectiveness.  The examiner noted the Veteran was maintaining overall functioning, but his PTSD-related flashbacks, dreams, and related experiences, remained.  The Veteran reported he still was married to his quite understanding wife of 41 years.  He described his leisure pursuits as taking walks in his neighborhood and being with his adult children.  The Veteran reported he had one or two friends, but he had no desire to socialize.  The Veteran reported he drank alcohol because it made him feel better, but he denied any problematic effects from it, and he denied use of other substances.

Mental status examination revealed the Veteran as clean, neatly groomed, and casually dressed.  His psychomotor activity and speech were unremarkable, and his attitude towards the examiner was cooperative, friendly, relaxed, and attentive.  The Veteran's affect was normal, his mood good, and his attention intact.  He was unable to do serial sevens, but he was able to spell a word forwards and backwards.  The Veteran was oriented to time, place, and person, and his thought content and process were unremarkable.  No delusions or hallucinations were noted, and the Veteran understood the outcome of his behavior, and that he had a problem.  The Veteran was able to interpret Proverbs correctly, and he denied ritualistic behavior.  The Veteran reported panic attacks, even when at home, but he could not explain the source of them.  Neither did he report the frequency of them.  He reported that he had passing thoughts to kill others, but that he was stopped by his loving wife, who calmed him down.  The Veteran also reported having experienced passing suicide ideation without plan or intent, as he occasionally questioned his worth.  He denied any homicide or suicide ideation at the time of the examination and related that he did not desire to commit suicide so as not to emotionally hurt his wife.  The examiner assessed the Veteran's impulse control as good and noted the Veteran maintained the ability to maintain minimum personal hygiene.  No problems with attending to activities of daily living were noted.

The Veteran reported he had difficulty remembering why he entered a room, he daydreamed, and he experienced "tip-of-the-tongue" phenomenon.  The examiner, however, noted the Veteran's memory was normal.  The Veteran reported that, on average, he experienced one week a month where he did not experience any PTSD symptoms.  The examiner noted the Veteran knew the amounts of his VA benefits and monthly bills, and he was capable of managing his financial affairs.  As of the date of the examination, the Veteran had been unemployed for four years.  The Veteran reported that his shoulder disorder, for which he fears corrective surgery, stress, and flashbacks, contributed to his continued unemployment.  The Veteran also reported he experienced job stress and flashbacks when employed.  The examiner, however, noted a prior Compensation and Pension examination report reflected the Veteran reported he stopped working because Social Security told him not to work anymore, and that the Veteran did not assert that his unemployment was due to the effects of a mental disorder.

The examiner's Axis I diagnoses were: PTSD and adjustment disorder not otherwise specifies secondary to associated pain of an orthopedic condition.  Axis V was GAF assigned 55, which the examiner noted reflected the Veteran's overall inclusive global indication of psychological functioning.  As concerned PTSD versus depression, the examiner noted that the Veteran related that PTSD was his primary emotional challenge, and it accounted for 60 percent of his life's challenges and emotional difficulties.  The Veteran noted he could not remember the last time he had a restful sleep.

The Board notes that, while the examiner at the November 2010 examination assigned the same GAF as was assigned at the 2009 examination, 55, the examiner at the November 2010 examination also noted that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  This finding is the overall criteria for a rating of 50 percent.  See 38 C.F.R. § 4.130.  Nonetheless, the criteria also require that the reduced level of functioning be due to certain symptomatology.  The Veteran described panic attacks; but did not claim that they occurred more than once weekly.  He also exhibited disturbances of motivation and mood.  The objective findings on clinical examination show the Veteran's PTSD did not manifest with other significant criteria such as concentration or memory impairment, flattened affect, or speech abnormality.  The Veteran's chronic sleep impairment and his depressed mood are contemplated by the 30 percent criteria.  Further, the examination findings show Veteran is still able to maintain his marital relationship, he enjoys a good relationship with his children, and he still has a couple of friends.  Thus, the Board finds the Veteran's PTSD continued to more nearly approximate a 30 percent rating as of the November 2010 examination.  38 C.F.R. §§ 4.1, 4.7, 4.130, DC 9411.  The Board finds no factual basis to support a staged rating for any part of the reporting period.

The evidence of record shows the VA rating criteria for the Veteran's PTSD describes the disability and its severity, which means the Veteran's disability is not exceptional.  As a result, the Board finds no basis on which to refer the Veteran's claim for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

TDIU

Governing Law and Regulations
 
For VA purposes, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Marginal employment (generally, where the disabled person's earned annual income does not exceed the amount established by the Bureau of the Census as the poverty threshold for one person) shall not be considered substantially gainful employment.  However, if the total rating is based upon a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Analysis

The Veteran's only service-connected disorder is PTSD.  As discussed earlier in this decision, the Board denied an initial rating higher than 30 percent.  Consequently, the Veteran does not meet the requirement that a single disability must be rated at least 60 percent disabling for scheduler consideration.  38 C.F.R. § 4.16(a).  Nonetheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Hence, the question remains whether the Veteran's service-connected disability, regardless of age, prevents him from securing and following substantially gainful employment per 38 C.F.R. § 4.16(b). 
   
Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  As is the case with increased rating claims, see 38 C.F.R. § 3.321(b)(1),  the Court Of Appeals For Veterans Claims (Court) has held that, where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling, 15 Vet. App. at 9-10.

The Veteran's October 2008 formal claim for unemployability reflects that he completed high school and one year of college.  As discussed in the rating of his PTSD earlier, the Veteran worked in manufacturing for 30+ years, and he currently is self-employed as a part-time windshield repairman.  A statement dated in October 2008 which the Veteran submitted to his congressman, and a December 2008 statement the RO received from the Veteran both note the Veteran cited his shoulder disability as the main reason he was physically incapable of obtaining and maintaining substantially gainful employment.

The Social Security Administration awarded disability benefits in December 2008.  In light of the fact that there are significant differences in the definition of disability under the Social Security Administration  and VA systems, Social Security Administration determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  In the section where the Veteran's mental activity was assessed, the Social Security Administration found the Veteran's social and adaptive skills were intact, and that none of the noted limitations were substantial.  The assessor deemed the Veteran moderately limited only as to the ability to consistently handle a demanding schedule and carry out highly detailed tasks.  In all other mental areas the Veteran was assessed as not significantly limited.

The examiner at the 2009 PTSD examination opined the Veteran was able to obtain and maintain substantially gainful employment, as shown by his self-employment as a windshield repairman.  The examiner at the November 2010 examination rendered a similar assessment: if the Veteran were employed, his PTSD symptoms would result in irritability and poor concentration.  The examiner opined further, however, that the Veteran was an articulate, polite, and personable, gentleman, who should be psychologically able to engage in basic, non-stressful, and solitary, substantially gainful employment.

In light of the medical assessments of the severity of the Veteran's PTSD, as discussed earlier in this decision, the Board finds the preponderance of the evidence shows a plausible basis for not referring the Veteran's claim to the Director for consideration of a TDIU on an extraschedular basis for any part of the rating period.  38 C.F.R. § 4.16; see also Fenderson, 12 Vet. App. at 126.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial rating higher than 30 percent for PTSD is denied.

Entitlement to a TDIU is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


